IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30426
                        Conference Calendar



ROBERT JACKSON, III,

                                           Plaintiff-Appellant,

versus

CADDO CORRECTIONAL CENTER,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-2275
                       --------------------
                          October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Jackson, III, Caddo Correctional Center (CCC)

#383663, appeals from the dismissal of his 42 U.S.C. § 1983

action as frivolous; the denial of his petition for mandamus

relief; and the dismissal of a constructive habeas corpus claim

for failure to exhaust state-law remedies.    Jackson moves for

injunctive relief; his motion is DENIED.    Jackson contends that

the district court erred by dismissing his mandamus petition on

jurisdictional grounds; that the district court erred by

construing a request for release from imprisonment as a habeas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-30426
                                  -2-

corpus claim; and that his rights to due process and self-

representation are being denied by restrictions on his access to

the CCC’s law library or to legal materials.

     The district court lacked jurisdiction to order mandamus

relief ordering more law-library access for Jackson.     Moye v.

Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th

Cir. 1976).   Jackson explicitly disclaimed seeking habeas relief

in his objections to the magistrate judge’s report.    Because

Jackson abandoned any habeas claims, the district court need not

have considered those claims.

     Jackson had not been convicted when he sought relief in the

district court.    District courts should abstain from entertaining

claims that implicate the integrity of pending state-court

criminal proceedings but may retain jurisdiction if the plaintiff

has alleged sufficient injuries to justify a retention of

jurisdiction.     See Marts v. Hines, 117 F.3d 1504, 1505 (5th Cir.

1997)(en banc), cert. denied, 522 U.S. 1058 (1998).    Jackson

waived representation by appointed counsel; he “had no

constitutional right to access a law library in preparing the pro

se defense of his criminal trial.”     Degrate v. Godwin, 84 F.2d
768, 769 (5th Cir. 1996). Jackson therefore did not allege

sufficient injuries to justify a retention of jurisdiction.

     AFFIRMED.